DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Jordan US 6,299,495.
Jordan discloses:
Claim 1, A gear-driven transmission (figure 1), with a transmission housing (50), comprising: a first driven gear (40) coaxially affixed to an inner driven shaft (22); a second driven gear (41) coaxially affixed to an outer driven shaft (32); and an assembly of multiple gears (43, 432, 442) rotatably fitted within the transmission housing and mechanically coupled with an engine drive shaft for driving the inner driven shaft and the outer driven shaft in a counter-rotating fashion (the device performs this function); wherein the outer driven shaft is mounted to the gear-driven transmission wherein the inner driven shaft is 
Claim 8, wherein the outer driven shaft (32) is positioned in a coaxial arrangement relative to the floating fore bearing set and the floating aft bearing set (see figure 6).
Claim 9, a fixed fore supporting means (510) adapted to support the inner driven shaft.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan US 6,299,495.

	Regarding claim 3, Jordan discloses: wherein the floating fore bearing set comprises ball bearings with a first width (see unnumbered bearings adjacent 14 in figure 1) and the floating aft bearing set comprises bearings with a second width (see unnumbered wide pin bearings between shafts 11 and 15).
Jordan discloses all of the claimed subject matter as described above. Kenney does not disclose that the aft bearings are “ball” bearings.
	Ball bearings are old and well known.  It is old and well known to utilize ball bearings for their low cost and low friction.


Regarding claims 4 and 5, Jordan discloses the claimed invention except for the ratio of a first width to a second width of 1.48:1.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a first width to a second width of 1.48:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan US 6,299,495 in view of Bowen US 4,232,914.
Jordan discloses all of the claimed subject matter as described above. Jordan does not disclose a plurality of taped bearings.
	Bowen teaches a plurality of taped bearings (see figures 4 and 5) for the purpose of optimized supporting of both radial and axial loads.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Jordan and provide a plurality of taped bearings, as taught by Bowen, for the purpose of optimized supporting of both radial and axial loads.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658